DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a CON of 16/886,759 filed 05/28/2020, now PAT 11,366,648.
3.	This communication is in response to the communication filed on 06/02/2022.  Claims 1-20 filed 06/02/2022 have been acknowledge and are pending in this office action.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1-20 of the instant application is rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 11,366,648. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses a broader version for compiling monoglot function compositions into a single entity.  The related application performs similar operations with the inclusion of determining combination of functions based on benefits to network latency and decrease in scale efficiency.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/831,281. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1-20 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Haghighat et al. (WO 2020/096639 A1; hereinafter referred to as Haghighat), in view of Szpak et al. (Pub. No. US 2017/0351789 A1; hereinafter referred to as Szpak).

As per claim 1, Haghighat discloses a method comprising: 
analyzing an execution graph representing dependencies between a plurality of functions to identify one or more portions of the graph that each include two or more of the plurality of functions used as a combined entity (See page 37, line 25 – analyses graph) and have a single entry point, wherein the plurality of functions corresponds to a decomposed application (See pages 108-109 – FaaS system/decomposed applications/microservice).
Although Haghighat discloses decomposing applications/microservice for the orchestration of resources for an optimized execution; Haghighat does not explicitly state - combining the functions of each of the identified one or more portions of the graph into a composition; and for each portion of the graph that includes two or more of the plurality of functions used as a combined entity and has multiple entry points, determining, by a processing device, whether to combine each function providing a subsequent entry point to the portion into a composition with one or more functions of the portion based at least in part on a network latency and a scale efficiency of the application, wherein each composition is executed by a single runtime.
Szpak discloses a method for automatic determining adjustable attributes, in which functions and entry points are combined from different entities - combining the functions of each of the identified one or more portions of the graph into a composition; and for each portion of the graph that includes two or more of the plurality of functions used as a combined entity and has multiple entry points (See paragraph [0096] – combine functions and their entry points), determining, by a processing device, whether to combine each function providing a subsequent entry point to the portion into a composition with one or more functions of the portion based at least in part on a network latency and a scale efficiency of the application (See paragraphs [0083,0106] – latency and scaling), wherein each composition is executed by a single runtime (See paragraph [0026] – single runtime).
Haghighat and Szpak are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Haghighat’s orchestration that allocates resources for function execution with latency and scalability metrics; and combine it with Szpak’s attributes/functions adjustability; thus, enables the model to execute within the determined time interval on the target such that the target can perform processing operations in real-time without falling behind over time, while reducing latency by an executable entity between running of the executable entity and retrieval of input data or issuance of output data, thus ensuring effective execution of the executable entity (See Haghighat’s abstract and Szpak’s paragraph [0028]).

As per claim 2, Haghighat and Szpak disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Szpak discloses wherein each function providing a subsequent entry point to the portion depends on one or more of the plurality of functions that are outside the portion (See paragraphs [0096-0098] – outside of the portion).

As per claim 3, Haghighat and Szpak disclose the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Szpak discloses wherein determining whether to combine a function providing a subsequent entry point to the portion comprises: determining a benefit to network latency and a decrease in scale efficiency of the application resulting from combining the function into a separate composition with each function that the function depends on; and determining whether to combine the function based on the benefit to network latency relative to the decrease in scale efficiency of the application (See paragraph [0081] – utilizes latency scheme data for efficiency/scaling for the combination of functions).

As per claim 4, Haghighat and Szpak disclose the method of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Szpak discloses wherein determining whether to combine the function is further based in part on a user input indicating prioritization of network latency or scale efficiency of the application (See paragraph [0022] – priority).

As per claim 5, Haghighat and Szpak disclose the method of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Szpak discloses wherein determining whether to combine the function is further based in part on a stability of the function (See paragraph [0083] – tolerance).

As per claim 6, Haghighat and Szpak disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Szpak discloses wherein combining two or more functions into a composition comprises: combining the code of each of the two or more functions so that they are called sequentially; and including the combined code in a runtime, wherein the runtime is unaware that the two or more functions have been combined (See Fig. 6 – sequentially and seamless).

As per claim 7, Haghighat and Szpak disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein each of the plurality of functions is written in the same language (See paragraph [0019] – same language).

Claims 8-14 are essentially the same as claims 1-7 except that they are set forth the claimed invention as a system which includes reusing functions (See page 166), and they are rejected with the same reasoning as applied hereinabove.

Claims 15-20 are essentially the same as claims 1-6 except that they are set forth the claimed invention as a non-transitory computer readable medium, and they are rejected with the same reasoning as applied hereinabove.
		
10.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        11/08/2022.